Exhibit 10.3 BUSINESS CONSULTANT AGREEMENT This Business Consultant Agreement (“Agreement’) is made and effective November 10, 2010 BETWEEN: Shanghai Tonggao lnvestment Consulting Co, Ltd (the “China Company”), an entity with his main address located at a company organized and existing under the laws of the People’s Republic Of China, with its head office located at: Blk B, 20th Fl, No.238, East Nandan Rd, Shanghai, China 200030 AND: ACE Consulting Management lnc (the “Consultant”), a company organized and existing under the laws of the state of Delaware, with its head office located at: 923 E. Valley Bl, #103B, San Gabriel, Ca 91776 NOW, THEREFORE, in consideration of the mutual covenants set forth herein and intending to be legally bound, the parties hereto agree as follows: 1. CONSULTATION SERVICES The company hereby employs the consultant to perform the following services in accordance with the terms and conditions set forth in this agreement: The consultant will consult with the clients, officers and employees of the company concerning matters relating to the management and organization of the company, their financial policies, and generally any matter arising out of the business affairs of the company in conducting business with companies in United States. 2. TERMS OF AGREEII’IENT This agreement will ent contractor in the performance of its duties under this contract. Accordingly, the consultant shall be responsible for payment of all taxes including Federal, State and local taxes arising out of the consultant’s activities in accordance with this contract, including by way of illustration but not limitation, Federal and State income tax, Social Security tax, Unemployment Insurance taxes as required. 7. CONFIDENTIAL INFORMATION The consultant agrees that any information received by the consultant during any furtherance of the consultant's obligations in accordance with this contract, which concerns the personal, financial or other affairs of the company will be treated by the consultant in full confidence and will not be revealed to any other persons, firms or organizations. 8. EMPLOYMENT OF OTHERS The company may from time to time request that the consultant arrange for the services of others. All costs to the consultant for those services will be paid by the company but in no event shall the consultant employ others without the prior authorization of the company. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above written. CHINA COMPANY CONSULTANT Authorized Signature Authorized Signature RUNMIN LUO, General Manager ALEX JEN, President Print Name and Title Print Name and Title Business Consultant Agreement Page 2 of 2
